                                                                                                            FILED
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                V.                                    (For Offenses Committed On or After November I, 1987)


     LUIS GERARDO ARCINIEGA-SIERRA (I)                                   Case Number:        19CR7093 MMA

                                                                      LINDA ALEXANDRA MCDONALD FEDERAL DEFENDERS
                                                                      Defendant's Attorney
REGISTRATION NO.                11592479
•-
THE DEFENDANT:
D    admitted guilt to violation ofallegation(s) No.        1 and 2

D    was found guilty in violation of allegation(s) No.
                                                           - - - - - - - - - - - - after denial of guilty.
Accordini:ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  Illegal entry into the United States
              2                   Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pnrsuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       ON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                LUIS GERARDO ARCINIEGA-SIERRA (I)                                        Judgment - Page 2 of2
CASE NUMBER:              19CR7093 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS - WITH TWO (2) MONTHS TO RUN CONCURRENT AND TWO (2) MONTHS TO RUN
 CONSECUTIVE TO 19CR1673 MMA.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
              PLACEMENT AT A FACILITY IN THE WESTERN REGION OF THE UNITED STATES.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
       •    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     19CR7093 MMA
